Order, Supreme Court, New York County (Donna M. Mills, J.), entered October 6, 2004, after a nonjury trial, which granted defendant’s motion to dismiss the complaint, unanimously affirmed, without costs.
Accepting plaintiff’s allegations as true and according her every favorable inference (CPLR 3026; Leon v Martinez, 84 NY2d 83, 87-88 [1994]), plaintiff failed to meet her burden of proof to sustain a complaint for emotional distress. Plaintiff provided only conclusory allegations, many of which were claims against civilians that did not constitute a cause of action against the City of New York, and none of which were “so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized community” (Murphy v American Home Prods. Corp., 58 NY2d 293, 303 [1983], quoting Restatement [Second] of Torts § 46, Comment d). Furthermore, plaintiff failed to support any of her claims with medical evidence so as to guarantee the “genuineness of the claim” (see Conway v Brooklyn Union Gas Co., 189 AD2d 851, 852 [1993]).
We have considered plaintiffs remaining arguments and find them to be without merit. Concur — Buckley, P.J., Tom, Saxe, Friedman and Sweeny, JJ.